Title: To James Madison from Anonymous, 22 March 1808
From: Anonymous
To: Madison, James

A Letter Addressed to the Hon. James Madison, Secretary of State of the United States.  Printed in America.  1808.Sir,post 22 Mar. 1808


Among the Documents accompanying the President’s Message, of the 22d of March, is a Letter, of the date of the 5th of the same month, addressed to the Envoy Extraordinary of His Britannic Majesty, and subscribed with your name.  It is to a reconsideration, of the very important contents, of that letter, that I respectfully call your attention.
Mr. Rose had informed you, by letter of the 26th of January, that “he was expressly precluded, by his instructions, from entering upon any negotiation, for the adjustment of the differences arising from the encounter of His Majesty’s ship, Leopard, and the frigate of the United States, the Chesapeake, as long as the Proclamation, of the President of the United States, of the 29th of July, 1807, should be in force.”
In reply, you observed, to Mr. Rose, that “This demand might justly suggest the simple answer, that before the Proclamation of the President could become a subject of consideration, satisfaction should be made, for the acknowledged aggression, which preceded it;” subjoining, “that this was evidently agreeable to the order of time, to the order of reason, and it might be added, to the order of usage, as maintained by Great Britain, whenever, in analagous cases, she has been the complaining party.”
It is to be presumed, that you regard the order of time as a consideration wholly unimportant; and that you are willing to rest all the merits of the question, upon the order of reason, and the order of usage.
With respect to the order of usage, you appear satisfied to take it, “as maintained by Great Britain.”
I omit, in this place, the remaining member of the sentence, because, as to “analogous cases, in which Great Britain has been the complaining party,” neither my own memory, nor your research, have been able to discover any.
It is true, indeed, that in a subsequent part of your letter, you have cited certain passages of British history, of which it is to be presumed, that they are the analogous cases referred to.  I address myself, however, to your understanding, and not without some confident hope, of being able to convince you, that the supposed analogy does not exist; and, that so far as the “order of usage, as maintained by Great Britain, in analagous cases,” can constitute a rule of action, that rule is in express contradiction to the argument which you have proposed to yourself to maintain.
Of the three examples, which you have adduced, there are only two, in which Great Britain was the complaining party.
Of the two, the first appears to be without the slightest bearing, on the point in controversy:
“Thus,” you relate, “in the year 1764, Bermudians and other British subjects, who had, according to annual custom, taken possession of Turk’s Island, for the season of making salt, having been forcibly removed, with their vessels and effects, by a French detachment from the island of St. Domingo, to (of) which Turk’s Island was alleged to be an appurtenance, the British Ambassador, at Paris, in pursuance of instructions from his government, demanded, as a satisfaction for the violence committed, that the proceedings should be disavowed, the intention disclaimed, orders given for the immediate abandonment of it, on the part of the French, every thing restored to the condition in which it was, at the time of the aggression, and reparation made, of the damages which any British subjects should be found to have sustained, according to an estimation, to be settled between the governors of St. Domingo and Jamaica.  A compliance with the whole of this demand was the result.”
Here, we have an example, of violence disavowed, of damages repaired, and of pretensions disclaimed, in favour of Great Britain, the complaining party; but, what has this to do, with the refusal to recall the President’s Proclamation?  How can this be received as an analogous case?  To have rendered it analogous, Great Britain, before she made her demand on France, must have issued something analogous to the Proclamation, she must have refused to withdraw that something, analogous to the Proclamation, and France must have complied with her demand, notwithstanding such refusal.
The second example, in which Great Britain was the complaining party, is that of Falkland’s Islands.  I shall quote, at length, your narrative of this affair:
“The case, which will be noted last, though of a date prior to the case of Nootka Sound, is that of Falkland’s Islands.  These islands lie about a hundred leagues eastward of the Straits of Magellan.  The title to them had been a subject of controversy, among several of the maritime nations of Europe.  From the position of the islands, and other circumstances, the pretensions of Spain bore an advantageous comparison with those of her competitors.  In the year 1770, the British took possesion of Port Egmont, in one of the islands, the Spaniards being at that time in possession of another part, and protesting against a settlement by the British.  The protest being without effect, ships and troops were sent from Buenos Ayres, by the governor of that place, which forcibly dispossessed and drove off the British settlers.  The British government, looking entirely to the dispossession by force, demanded, as a specific condition, of (for) preserving harmony between the two Courts, not only the disavowal of the Spanish proceedings, but that the affairs of that settlement should be immediately restored to the precise state in which they were, previous to the act of dispossession.  The Spanish government made some difficulties; requiring, particularly, a disavowal, on the part of Great Britain, of the conduct of her officer, at Falkland’s Islands, which, it was alleged, gave occasion to the steps taken by the Spanish governor; and proposing an adjustment, by mutual stipulation, in the ordinary form.
“The reply was, that the moderation, of His Britannic Majesty, having limited his demand to the smallest reparation he could accept, for the injury done, nothing was left for discussion, but the mode of carrying the disavowal and restitution into execution; reparation losing its value, if it be conditional, and to be obtained by any stipulation whatever, from the party injured.
“The Spanish government yielded.  The violent proceedings of its officers were disavowed.  The fort, the port, and every thing else, were agreed to be immediately restored to the precise situation which had been disturbed; and duplicates of orders, issued for the purpose, to the Spanish officers, delivered into the hands of one of the British Principal Secretaries of State.  Here, again, it is to be remarked, that satisfaction having been made, for the forcible dispossession, the islands lost their importance, in the eyes of the British government, were in a short time evacuated, and Port Egmont remains, with every other part of them, in the hands of Spain.”
I am equally at a loss, on this, as on the former occasion, to discover the analogy pretended, and which should show, that the “order of usage, as maintained by Great Britain,” supports the President’s refusal to recall his Proclamation.  I recur, for the present, to the second of your three analogous cases, but in which, in point of fact, Great Britain was not the complaining party:
“Again: in the year 1789, certain English merchants having opened a trade at Nootka Sound, on the North West coast of America, and attempted a settlement at that place, the Spaniards, who had long claimed that part of the world as their exclusive property, dispatched a frigate from Mexico, which captured the two English vessels (that were) engaged in the trade, and broke up the settlement on the coast.  The Spanish government was the first to complain, in this case, of the intrusions committed by the British merchants.  The British government, however, demanded, that the vessels, taken by the Spanish frigate should be restored, and adequate satisfaction granted, previous to any other discussion.  This demand prevailed; the Spanish government agreeing to make restoration of the captured vessels, and to indemnify the parties interested in them, for the losses sustained.  They restored also the buildings and tracts of land, of which the British subjects had been dispossessed.  The British, however, soon gave a proof of the little value, they set on the possession, by a voluntary dereliction, under which it has since remained.”
The first proposition, of the truth of which I wish to satisfy your mind, is this, that neither of the three cases have the required analogy, so as that they can be regarded, as testifying the “order of usage, as maintained by Great Britain,” to be in favour of the President’s refusal to withdraw his Proclamation.
It will hereafter be my business to call on you, to confess, from what source the difficulty, of finding analogous cases, springs.  I shall call on you to confess, that the Proclamation is a measure analogous with nothing upon record; and a blunder, such as could hardly have been expected, from the least informed of statesmen.
In order to show the want of analogy (such as you desire) in the several cases, present to our minds, I must intreat your patience, while I retrace their history.
In the year 1764, the French committed an aggression upon Great Britain.  Upon suffering this aggression, did Great Britain do any thing analogous to the publication of the President’s Proclamation?  Did she do any thing analogous to the refusal to recal the Proclamation?  You must allow, that she did not; and, then, the whole of the story is this, that France committed an aggression; that Great Britain demanded satisfaction; and that France accorded it.
In 1770, Spain committed an aggression upon Great Britain, in that she used violence toward British subjects.  On this occasion, did Great Britain do any thing analogous to the President’s Proclamation?  Certainly, she did not.  You relate, that she confined herself to requiring, that satisfaction should be given to her.
In 1789, certain British subjects, (or, if you please, Great Britain) committed, what Spain regarded as an aggression.  On this occasion, did Spain follow the decorous example which had been set for her?  Did she do nothing analogous to the late conduct of the President of the United States?  Did she abstain from every thing, injurious to the feelings of the Power, which she called the aggressor, as Great Britain had abstained before?  She did not.  Like Great Britain, she complained of the violence which she had suffered; but, unlike Great Britain, while she complained, she struck; she returned violence with violence; and audaciously presumed to imagine, that Great Britain would stammer out an apology, while a cane was laid across her shoulder!
In 1807, a British officer (or, if you please, Great Britain) committed violence upon the United States.  What was the conduct of the United States, the complaining party?  Did it present a case analogous, to that of either of the cases in which Great Britain, was the complaining party?  Sir, your clear discernment, your good sense, your love of truth, the courage with which you dare avow it, all compel you to declare, in spite of what you have hastily advanced, that it did not; that you can discover no analogy: IT PUBLISHED THE PROCLAMATION; it set itself to injure the interests and the feelings of the aggressor; it returned violence, with violence; coercion, with coercion.  It laid a cane across the shoulders of Great Britain, and then asked her to apologize.  It called upon her for the conduct of a dastard, while it filled her ears with the words, magnanimity and honourable sentiments!
I persuade myself, that it is impossible for you to continue to see any thing, favourable to the President, as to the point before us, in the “order of usage, as maintained by Great Britain, whenever, in analogous cases, she has been the complaining party.”  In the cases adduced, there is nothing analogous, except in the existence, of violence on one side, and of complaint on the other.  In the “order of usage, as maintained by Great Britain, as a complaining party,” it appears to me impossible, that you can find yourself able to say, that there is any thing to maintain the analogy; impossible, that you can hesitate to confess, that that order of usage has not been so very opposite, as wholly to remove the cases specified, out of the list of cases analogous.
But, if you never intended to assert this analogy; or, if you now retract the assertion, let me ask you one further question.  Is there not such analogy, between the several cases, of 1764, 1770, 1789 and 1807, as presents clearly to your view, an “order of usage, as maintained by Great Britain,” whether complainant or complained of; I say, an order of usage, the precise opposite, of that ascribed to her, in your letter, addressed to Mr. Rose?
Do you see no analogy, between the conduct of Spain, in 1770 and 1789, and that of the United States, in 1807?
Do you see no analogy, between the conduct of Great Britain, in 1770 and 1789, and that of the same Power, in 1807?
And, lastly, do you see no analogy, between the conduct of Great Britain, in 1764, and that, which might have become the United States, in 1807; and do you see, in that conduct, of 1764, no example of the real order of usage, as maintained by Great Britain, as a complaining party?
To present these analogies, and this real order of usage, the more distinctly to your mind, I shall avail myself of the organ of the eye.  I proceed to arrange, in corresponding columns, the corresponding particulars, of the affairs of 1764, 1770, 1789 and 1807.
1764.
France committed violence upon Great Britain.
Great Britain did nothing analogous to issuing the Proclamation.
Great Britain, as a preliminary step, confined herself to demands of satisfaction.
1770.
Certain English merchants obtruded themselves into a territory, called Spanish.
The Spanish government forcibly dispossessed them.
Spain complained.
Great Britain refused to do any thing, in the matter complained of, till the forcible dispossession should have been remedied.
The King of Spain complied.
Great Britain succeeded, in her efforts, to restore harmony, between herself and Spain.
1789.
The British took possession of Port Egmont.
Spain dispossessed them.
“The British government, looking entirely to the dispossession by force, demanded, as a specific condition, to (for) preserving harmony between the two courts, not only the disavowal of the Spanish proceedings, but that the affairs of the settlement should be immediately restored to the precise state in which they were, previous to the act of dispossession.”
“The Spanish government made some difficulties.”
“The Spanish government yielded.”
Harmony was restored.
1807.
Great Britain committed violence upon the United States.
The United States issued the Proclamation.
The United States did not, as a preliminary step, confine themselves to demands of satisfaction.
1807.
A frigate of the United States suffered violence from a British officer.
The President issued the Proclamation.
The United States complained.
Great Britain refused to do any thing, in the matter complained of, till the Proclamation should have been recalled.
The President refused.
Great Britain failed, in her efforts, to restore harmony between herself and the United States.
1807.
The British attacked the Chesapeake.
The President issued the Proclamation.
The British government, looking entirely to the Proclamation, demanded, as a specific condition, for preserving harmony between the two countries, (not the disavowal of the President’s proceedings) but that the affairs of the two countries, previously to discussion, should be restored to the precise state in which they were, before the date of the Proclamation.
The President made some difficulties.
The President did not yield.
Harmony was not restored.
It ought to be unnecessary for me to spend further time, in attempting to make it manifest, that no similarity is to be found, between the order of usage, maintained by Great Britain, as a complaining party, and that of the United States, as a complaining party; and that there is the most entire similarity, between the conduct of Great Britain, constituting her order of usage, as seen in 1770, 1789 and 1807.  That with the case of 1807, as it respects the British order of usage, there is no analogous case whatever; that the order of usage, actually followed by the President, is that of Spain, in 1770 and 1789; and, that it was only by abandoning that order of usage, that Spain found herself enabled to return into harmony with Great Britain.  On the whole, therefore, that that order of usage, which you have supposed to be the one maintained by Great Britain, is, on the contrary, an order of usage upon which she has never acted, and to which she has never submitted.  You appeal, somewhere, to her consistency.  You see, to what her consistency must reduce you.
I close this branch of my argument.  I assume to have demonstrated, that the “order of usage, as maintained by Great Britain,“ is against you.  It is, now, my duty to inquire, for what you have to hope, from the order of reason.
Whatever may be the “order of usage, as maintained by Great Britain,” it has in it nothing conclusive.  You are not bounden by it.  You are not bound to assent to it.  If it had been in your favour, so much the better; but, your great appeal is to the order of reason.
The order of reason, according to you, requires, that satisfaction for the violence, committed by Great Britain, should precede the cessation of consequent violence, on the part of the United States.  You think it reasonable, that retaliating violence should continue, so long as the original violence remains unatoned for.  You speak of England, as the original aggressor, and must therefore intend to distinguish her from the secondary aggressor; meaning, the United States.
In detecting your mistake, as to the order of usage, I felt more securely than I can boast to do, in the success of any attempt to change your ideas, as to the order of reason.  Usage depends upon facts; and it has been sufficient for me to cite your own facts, and your own statements of those facts.  Reason is not so fortunate.  It is at the pleasure of every man, to give the name, of reason, to any thing that he will.
Forbearing, therefore, to enter into any discussion, as to what is, or is not, the order of reason, I shall confine myself to asserting it, such as I believe it to be.
I believe it to be the order of reason, to pursue some integral rule of action; to avoid the intermixture of things different in their nature; to settle our choice, between one system and another; and not to take up the second, together with the first.
When we suffer injury, and when two modes of reparation are open to us, it becomes us to adopt the one, and to reject the other.  We have our choice, between seeking it from the voluntary act of the party injuring, and seeking it with our own hands.
Bringing the order of reason into political practice, I can think of nothing more obvious, than that it can never be amicably required, of any Power, to make reparation for its original aggression, after the sufferer has committed a secondary aggression, and before such sufferer has made reparation, for such secondary aggression.  Till this be done, the two aggressors are on equal terms; for, it is only by abstaining from secondary aggression, or by repairing it, that the original sufferer can acquire any claim, on the party originally injuring.  If I offend a man, he is not to knock me down, and then appeal to my good will for reparation; but, he is either to appeal to my good will, or he is to knock me down, without making the appeal: or, at least, he is to resort to the first, before the second.
But, to illustrate, by example, the order of reason, it may be sufficient to recur to the order of usage, such as you show it to be, in the conduct of Great Britain.  That order, though it has been disregarded by the President, appears to have your fullest approbation; and, perhaps, we shall agree, in pronouncing it to be consonant with the order of reason.
It is not, however, on the supposed consonance, of the President’s conduct, with the order of usage, nor with that of reason, that you entirely rely.  You undertake to “meet the explanations of Mr. Rose, with such a Review, of the whole subject, as will present the solid grounds on which he (the President) regards such a demand (the recall) as inadmissible.”
With whatever facility you may have been fortunate enough to find yourself capable, of connecting this review, with the proper subject-matter of your letter, I confess myself wholly deficient, in any kindred happiness.
If, indeed, I were to look solely to the review, my understanding would be less bewildered.  I should there distinctly learn, that the Proclamation having been occasioned by unnumbered aggressions, on the part of Great Britain, and the reparation being offered for one aggression only, it was not to be admitted, that even the fulfilment of that limited reparation, could give a claim to the recall of the Proclamation.  All this, whether or not I approved of it, I should understand; but, when I find, toward the close of your same letter, an offer to recall the Proclamation, after, or when, satisfactory reparation, though thus limited in its object, shall have been made, I am, again, altogether embarrassed.  Your explanation, as I am aware, is this, that the reparation, for the Chesapeake, would be taken as a pledge for the rest; but, can you find any argument, creditable to yourself, why you should not regard the mission of Mr. Rose, the offer of reparation, and the disavowal of the act of violence, as pledges, as trust-worthy as that with which you propose to be content?  Moreover, the whole doctrine, of pledges, is out of the question; because, as we have seen, the “order of usage, as maintained by Great Britain,” and the order of reason, require, that the party, making reparation, shall be under no coercion.  To be under pledge, is to be under coercion.
Unconnected, therefore, as I find the review, with the refusal to recall the Proclamation, I cannot consent, nor can I contrive, by any optical art, to look at the two subjects as one.
The issuing of the Proclamation was one measure, and the refusal to recall it was another; and, however easy, for the vulgar, it may be, to blend their respective merits, you will not refuse, within the walls of the cabinet, to consider them apart.  You will admit, that the one might be very right, while the other was very wrong.
Your review consists in a detail of aggressions, on the part of Great Britain.  I propose to receive that detail, precisely as you give it.  I cavil with no single phrase.  I take it, for argument sake, as entirely true, and incapable of favourable explanation.  What, then, does it amount to?  It amounts to this, that in return, for the sum of British aggression, the President had justifiably resorted to aggression on his part.  This, too, I may freely admit.  He had a right to do so.  He had a right to do so, because it was competent to him to return aggression for aggression.  But, you perceive, Sir, we are but where we were; we cannot get away from the single question, whether or not Great Britain ought to abandon, in favour of the President, that order of usage which is observed in the several examples heretofore cited, and which order of usage you appear to regard as running parallel with the order of reason?  Your review informs us why the Proclamation was issued, but leaves us wholly in the dark, as to why it was not recalled.
But, though I cannot unite the two subjects, the Publication and the Recall, I am not unwilling, as a separate topic, to take up the gauntlet, which you throw down, as to the merits of the Publication.
I admit, as before, in a general way, all your charges against Great Britain; but I contend, that they afford no defence of the Proclamation.  They might justify any paper addressed to the court of London, or to all the courts of Europe; they might justify any system of policy to which the President might incline; but they cannot justify the act of publishing the Proclamation.
To judge truly of the Proclamation, we must consider it in more than one point of view.  It is an instrument too interesting, and too novel, not to deserve our pains.  It is unique, in the catalogue of state-papers.
So far as the Proclamation is an act of hostility, against His Britannic Majesty, I shall not call it censurable; because it is the essential prerogative, of every government, to commit hostilities upon whom it will, and because the general question of right and wrong, between Great Britain and the United States, forms no part of my present inquiry.  My sole business is, to show, that it was upon mistaken principles alone, that the demand, of Mr. Rose, was not complied with.
But, when we consider the Proclamation, under any other form, we ought to be equally astonished, at the matter and the manner.  At the manner, because, among other informalities, it is addressed to nobody; at the matter, because of the unheard-of stretch of authority which it assumes.
Upon reading the Proclamation, we ought to confess, that we find in it, for the most part, only a loose narrative, told to the winds; for no one is called upon to listen.  Toward the conclusion, there is one exception, of inferior moment, to the truth of this remark.
I shall not accuse the author of the Proclamation of any sinister motive, because I observe the other Proclamations of the President to be equally informal, in their language.  They are all loose narratives, addressed to nobody.
But, were there not this apology, some suspicion might attach; for, in the present instance, it is very essential to be informed, who were the persons intended to be addressed.
A Proclamation is a paper, which, in its nature, can be addressed only to those who owe allegiance and submission to the authority whence it springs.  Of the justice of this definition, the President appears to have been not unaware; and, therefore, though he confessedly desires to coerce subjects not his own, to command those who could not be bound to obey him, to assume military authority over the naval arms of His Britannic Majesty, he refrains from addressing himself to such subjects, and persons bearing the arms of the King.  He confines himself to a narrative, addressed, as I presume that I ought to suppose, to the people of the United States, and relates, to them, or to somebody, that he has strong causes of complaint, against His Britannic Majesty, and that, in consequence, he has forbidden the coasts and harbours, of the United States, to the Navy of that Prince.  In the subsequent paragraphs, he pursues the legitimate object of a Proclamation, commanding certain persons, whose duty it is to obey him, to do, or not to do, certain things.
Was it expected, that the naval commanders of His Britannic Majesty would conform themselves to the line of conduct hinted at in this paper; or, was it reckoned upon, that their necessary disregard, of the Proclamation would furnish a new subject of complaint?  Assuredly, the former; assuredly, the President did believe, that he had the right of issuing orders to His Britannic Majesty’s Navy; he did believe, that that Navy was held bound to render him obedience.
But, what could possibly have put such a notion into his head?  What dream of despotism could have suggested it?  Is there no limit to the power of the President of the United States?  Can he alike assume the rod over Judges, in his Messages; over Traders, in his Letters to Governors; and over Foreign Forces, in his Proclamations?
Never, Sir, was so gross a blunder!  I call upon you, to show me its parallel.  I call upon you, to show me one instance, in which a potentate has ventured to issue a Proclamation, to be obeyed by subjects not his own.  I must allow myself to add, that the following sentence, in your letter to Mr. Rose, alluding to the conduct of the British officers, subsequent to the date of the Proclamation, is unworthy of your pen: “How far it (the Proclamation) has received, from those, whose intrusions it prohibited, the respect due to the national authority, or been made the occasion of new indignities, needs no explanation.”  The intrusions, to which you refer, it is not competent to the Proclamation to prohibit; and the Proclamation has become the occasion of new indignities, only through the fault of publishing it.
I repeat, that as an act of hostility, against His Britannic Majesty, I make no complaint of the Proclamation.  It is against giving that act of hostility the form of a Proclamation, and giving it the form of this Proclamation, that I protest; a form, not more intolerable, as it respects the Court of London, than discreditable, as it respects the United States.  Intolerable, as it respects the Court of London, because it assumes command over the Naval Force of Great Britain; discreditable, as it respects the United States, because it breathes a desire of despotism the most unmeasurable, and is, at the same time, an assumption of authority, without the power to enforce it.
There is but one further point, upon which we need an explanation.  Do you allow the publication, and the maintenance, of the Proclamation of the President, to be hostilities, or, do you not?  If you do not, suffer me to ask you, whether you regard them as measures of coercion, and as amounting to a forcible dispossession of the British Navy, of the coasts and harbours of the United States?  If you should think the Proclamation, by itself, a very harmless thing, you will recollect a certain and curious act of Congress, for carrying the Proclamation into effect, and then give me an answer to the question.
If it was intended, that the British commanders, upon learning, from the narrative, called a Proclamation, and apparently addressed to the people of the United States; I say, if it was intended, that the British commanders, upon learning, as by-standers, that they were said to have been forbidden to remain in the harbours of the United States, should slip their cables, and make sail, was not the thing, intended, as completely an act of coercion, a forcible dispossession, as if, with somewhat more manliness of demeanour, the President had sent them orders to depart?
Will you deny, that the thing intended was a forcible dispossession?  Was it not intended to command?  Is not to command, to compel?  Is not compulsion force?  In short, if forcible dispossession was not intended, why was the language of authority substituted, for that of entreaty?  With what apology was it expected, that the British commanders should go home, and meet an inquiry into their abandonment of the service?  Surely, when they were asked, why they departed, they were to have replied, that they were forced, compelled, commanded.  That they were either destitute of the power, or that they had judged it inexpedient, to resist.
Exclusively, therefore, of the error fallen into, when the President, by his Proclamation, undertook the command of the British navy, in as much as he undertook to command, where imperious duty forbade obedience; exclusively of this, and from the premises which this affords, you cannot but see the intolerable nature of the transaction, as it respects the interests and feelings of His Britannic Majesty.  The King of Great Britain judges it expedient, that his fleets should station themselves along the coasts of the United States.  The President causes those fleets to depart.  Undoubtedly, the President has a right to do so; but he cannot do so, and at the same time affect to have committed no act of hostility, against the King of Great Britain.
If we look to the effect of the proceeding, on the feelings of His Britannic Majesty, we see, at once, on the one side, its impropriety, not to say, its vulgar insolence; and, on the other, the strait path of propriety.  We see that it belongs, to every potentate, to be the sole commander of his own forces, and, in that quality, to be the director of all their own motions, and of all their actions.  Every other potentate and power may rightfully take offence at the motions or actions of those forces, but never can assume command over them.
The President, feeling as he does toward His Britannic Majesty (and the justice of those feelings is not in dispute) might rightfully have adopted any other measure than that which he has chosen.  He might have requested, or required, of the King of Great Britain, that he should withdraw his naval forces, from the coasts and harbours of the United States, or from any other part of the world, in which he was offended by their presence; and, upon the refusal or neglect of the King, or, without condescending to request or require, he might have used all his means for accomplishing a forcible dispossession; but, to assume command over those forces, was equally faulty and ridiculous.
I have done with the merits of the Proclamation.  If I have shown, that its publication was improper, I have afforded an additional argument, in favour of its recall.  This is the only object for which, at this time, it can be worth while to look back to it.  For the rest, it is important only to the political reputation, of the authority whence it came.  It is not for its absurdity, nor for its indelicacy, but for its hostility, that it commands attention.
It scarcely deserves to be repeated, that the Proclamation ought never to have been published.  It is enough, that we become convinced, that before His Britannic Majesty can offer reparation for the affair of the Chesapeake, it must be recalled.  It must, because it is in the order of reason, and the order of usage, as maintained by Great Britain, that it should.  The Proclamation is an interdict, a forcible dispossession; and we have seen, in your own words, what order of usage has been maintained by Great Britain, in analogous cases.  In 1770, as you tell us, “The British government, looking entirely to the dispossession by force, demanded, as a specific condition, of (for) preserving harmony between the two courts, not only the disavowal of the Spanish proceedings, but that the affairs of this settlement (Port Egmont) should be immediately restored, to the precise state in which they were, previous to the act of dispossession.”  “THE SPANISH GOVERNMENT YIELDED.”  Now, the analogy of the case consists in this, that to restore things to the precise state in which they were, previous to the act of dispossession, the Proclamation, the interdict, the act of dispossession must be recalled.  Great Britain, less strict than in the former case, does not demand a disavowal of the proceeding.
Sir, if there be reason in what I have advanced, permit me to suggest to you, how little weight is due to the observations which follow, and which you will perceive to be cited from the recent publication of Mr. John Quincy Adams:
“The great obstacle, which has always interfered, in the adjustment of our differences with Britain, has been, that she would not acquiesce in the only principle, on which a negotiation, between independent nations, can be conducted, the principle of reciprocity; that she refuses the application, to us, of a claim which she asserts for herself.  The forcible taking of men, from an American vessel, was an essential part of the outrage upon the Chesapeake.  It was the ostensible purpose, for which that act, of war unproclaimed, was committed.  The President’s Proclamation was a subsequent act, and was avowedly founded upon many similar aggressions, of which that was only the most aggravated.
“If then, Britain could, with any colour of reason, claim, that the general question of impressment should be laid out of the case altogether, she ought, upon the principle of reciprocity, to have laid equally out of the case, the Proclamation, a measure so easily separated from it, and, in its nature, merely defensive.  When, therefore, she made the repeal of the Proclamation an indispensable preliminary, to all this discussion, upon the nature and extent of that reparation, which she had offered, she refused to treat with us upon the footing of an independent power.  She insisted upon an act of self-degradation, on our part, before she would even tell us, what redress she would condescend to grant, for a great and acknowledged wrong.  This was a condition which she could not but know would be inadmissible, and is of itself nearly conclusive, that her cabinet never intended to make, for that wrong, any reparation at all.”
You will pardon me, if I attempt to place, in the same point of view, the following extract, from your own letter:
“The President, having interposed this precautionary interdict, (the Proclamation) lost no time, in instructing the Minister Plenipotentiary of the United States, to represent, to the British government, the signal aggression, which had been committed on their sovereignty, and their flag, and to require the satisfaction due for it; indulging the expectation, that His Britannic Majesty would at once perceive it to be the truest maganimity, as well as the strictest justice, to offer that prompt and full expiation, of an acknowledged wrong, which would re-establish, and improve, both in fact and in feeling, the state of things which it had violated.
“This expectation was considered, as not only honourable to the sentiments of His Majesty, but as supported by known examples, in which, being the complaining party, he had required and obtained, as a preliminary, to any counter complaints whatever, a precise replacement of things, in every practicable circumstance, in their pre-existing situation.
“Thus, in the year 1764, Bermudians,” &c. &c.
There remains but to consider practically, the argument which I have held.  Its validity, I submit, with deference, to your judgment.  Its use, you will permit me to bring into view.
It is not for me to know, in what degree, the most satisfactory reparation, made for the affair of the Chesapeake, would restore harmony between the two countries.  I can only venture to judge of it, from your own words.  You have spoken of “full and prompt expiation, of an acknowledged wrong,” on the part of His Britannic Majesty, as capable of “re-establishing, and improving, both in fact and in feeling, the state of things which it (the acknowledged wrong?) had violated.”
However inconsistent the deduction may be, with the language which you hold, when defending the Proclamation, and however inconsistent with the terms of that Proclamation, I am obliged to suppose, that the “state of things, both in fact and feeling, which was violated by the acknowledged wrong,” was a state of good understanding, between Great Britain and the United States.
It appears, therefore, that a prompt and full expiation of the acknowledged wrong, on the part of His Britannic Majesty, would have filled the measure of the desires of the President.  Now, that His Britannic Majesty made an offer of prompt expiation, will never be denied.  Whether it was a full one, remains questionable, only because that it was thought necessary, by this government, to refuse the recall of the Proclamation.
The refusal to recall the Proclamation, may, therefore, be the only cause, why the state of things, violated by the acknowledged wrong, has not been re-established and improved!  Such is the responsibility which hangs, upon the policy defended in your letter, and such is the importance of examining into foundations of that policy!
In discussing this question, I pass over a variety of subordinate points, in regard to which I might take exception.  I refrain from all observations on the primary causes of discussion between Great Britain and the United States.  I limit myself to a single topic, the failure of His Britannic Majesty’s attempt, to offer a prompt and full expiation for an acknowledged wrong.
If you should agree with me, that, upon reflection, the Proclamation ought never to have been published, and that its recall, when asked for, ought not to have been refused, you will doubtless join with me, in regretting, that the letter of Mr. Rose was not received with joy, as affording a fortunate opportunity for such recall, without the appearance, in the eyes of the multitude, of treading back the path of error.  It was, indeed, an opportunity, the good fortune of which ought to have been perceived!  It held out, to the President, the means of repairing a great fault; and the mob would have thought it very reasonable, that the Proclamation should have been issued, at the moment of aggression, and recalled at that of proffered reparation.  It might exultingly have said, “See the effects of the President’s Proclamation!  Mr. Rose is come; and, now, the Proclamation may be recalled.  It has done its business.”  This opportunity has been lost.
It is, in truth, deserving of observation, that from the day of the attack on the Chesapeake, the United States have suffered a series of losses, in their character and interests.  Whatever may be the merits, in sober argument, of their quarrel with Great Britain, they had, on that day, the vantage-ground.  Had the President, then, with the penetration of the Irishman, in the play, discerned that the quarrel, as it stood, was a “very pretty quarrel,” and that it ought to be his first concern, not to run the risk of “spoiling it,” much might have been expected.  But, he has spoiled it.  It is no longer a “pretty quarrel.”  The good sense and dignity of the United States have been compromised, and the quarrel must be continued, as long as they are disposed for it, and ended, not how they will, but how they can.  The President’s error has changed the probabilities of success, and given the vantage-ground to Great Britain.
But, what is past, is past; and we must, now, look to the future.  It would have been the better, if the Proclamation had never been published; it would have been the better, if it had been recalled, without refusal; but, placed as we are, it must be recalled afterward.  The sacrifice of personal vanity is an evil, but the sacrifice of national interests and happiness is a greater.  “The Spanish government yielded,” and so must this.  After all, the acknowledgment of error is not, to enlarged minds, so painful, as little ones suppose.
When I say, that the Proclamation must be recalled, I always mean that it must be recalled, if the dispute with Great Britain can be settled without warfare.
Sir, if I have the right side of the argument, the line of conduct, presented to you, is obvious.  As a Minister of State, you will not lend the aid or sanction of your talents, or station, to mistaken measures.  You will magnanimously renounce an opinion, which you may discover yourself to have adopted only through haste or passion.  You will not suffer your country to be a permanent sufferer, by your moments of inadvertence.
Above all, if your partizans should succeed in placing you, where, as it is understood, you desire to be placed--in the chair of Government--you will instantly abjure the steps of your predecessor.  Nay, to revive the hopes, and invite the confidence of the country, you will publicly pledge yourself to the reversal of his policy.
But, if you feel that you cannot rise to this; if you feel, that, after the publication of your letter of the Fifth of March, you cannot stifle inferior feelings, even by the might of the great ones, of patriotism and honesty; if you cannot abjure the faith, for which you have preached, two places of refuge are still left you, the one, in your conduct, the other, in your heart.  You can voluntarily fly, from the field in which you may perceive that you cannot do your duty; or, you may hope, not to be permitted to enter it: you can publicly renounce your desire to become President of the United States; or, you can fervently pray, that the election may not fall upon you.
Conduct, the features of which are so serious, would not be necessary, if the follies of statesmen were merely subjects of laughter, and if to analyse them were merely a diverting recreation.  But, in a statesman, a misconception, or a bad syllogism, is often of more evil to his country, than a bad harvest.  It ruins, it murders thousands; it distresses millions.  Look at the United States.  Look at the sufferings of the people.  Look at their privations and anxieties!  Look at the farmer, stripped of his profits--and of his farm!  Look at families, stripped of their beds, and in difficulties for food!  Look at lands and houses sold, to satisfy, in part, the creditors of honest and industrious men!  Look at honest and industrious men, on the brink of loss of property and credit, and whose fate depends upon the accuracy of your reasoning, and the rectitude of your proceedings!  Look at these things, reconsider your steps, and do that which you believe to be right!
I hold in too much contempt, the philosophy, which obtains among your friends, to charge upon cabinets or statesmen those private afflictions, which result only from necessary public measures; but the calamities of a people, and the welfare of a state, constitute an urgent claim on deliberation, demand reiterated revisions, engage humanity in their cause, and, by the immensity of their magnitude, render in the last degree diminutive, every thing, less than themselves.
These, Sir, are reflections which I do not assume to offer, either to your head or breast, as strangers there.  When I indulge myself in expressing them, it is only in my solicitude to secure a serious hearing, on a question which so seriously regards yourself and country.  I have the honour to be, &c. &c. &c.

James Madison, Esq.Secretary of State.


